TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.  03-02-00065-CV



Kevin M. Salsich, Mary Salsich and Sarah Josephine Salsich, Appellants


v.


Karen Salsich, Appellee






FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 69-869-A, HONORABLE GUY S. HERMAN, JUDGE PRESIDING




	Appellants filed an unopposed motion to dismiss their appeal advising that they have
settled their dispute with appellee and no longer desire to pursue this appeal.
 The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(2).


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellants' Motion
Filed:   June 6, 2002
Do Not Publish